Citation Nr: 9903388	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-14 730	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for major depression, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1985 to January 
1986, from July 1989 to June 1991 and from September 1991 to 
September 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In the informal hearing presentation, dated in December 1998, 
the veteran's service representative appears to raise a claim 
for a temporary total evaluation and the Board refers this 
matter to the RO for further clarification and adjudication.


REMAND 

The veteran's claim for an increased evaluation for major 
depression is plausible and capable of substantiation and, 
thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation of a 
service-connected disability generally is a well-grounded 
claim).  When a veteran submits a well-grounded claim, VA 
must assist her in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of her service-
connected major depression and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Factual Background

According to service medical records, an August 1993 Medical 
Board report reveals that the veteran was hospitalized in 
February 1993 with admitting diagnoses of major depression, 
recurrent, borderline personality and alcohol dependence.  
The report indicates that in February 1993, the veteran was 
distressed over recent life events and took an overdose of 
Elavil.  She was hospitalized and new medication was 
prescribed.  The veteran was transferred to the locked ward 
because of extreme emotional outbursts, irritability and 
suicidal ideations.  She participated in an education and 
support group for patients with histories of addiction and 
attended meetings in the Alcohol Rehabilitation Department 
and cocaine anonymous meetings.  Final diagnoses included 
major depression, recurrent, borderline personality disorder, 
alcohol dependence and history of mixed substance abuse.  

In July 1993, a Physical Evaluation Board found the veteran 
was unfit for duty due to major depression, recurrent.  In 
September 1993, the veteran was placed on the Temporary 
Disabled Retired List (TDRL).

Post service, VA outpatient treatment records, dated from 
1993 to 1997, indicate that the veteran was repeatedly seen 
in the Mental Hygiene Clinic (MHC).  Her psychiatric disorder 
was treated with psychotropic medication and outpatient 
psychotherapy.

In conjunction with her application for Social Security 
Administration (SSA) disability benefits, the veteran 
underwent a psychological evaluation by Mary Ann Jones, Ph.D.  
The veteran, who was 27 years old, described physical, 
emotional and sexual abuse as a youngster that she uncovered 
through repressed memory.  Dr. Jones diagnosed episodic to 
continuous alcohol abuse, major depression, recurrent, and 
bipolar disorder, not otherwise specified.  The psychologist 
noted the veteran's relatively minimal work history and said, 
given the veteran's current symptoms, it was unlikely she 
would be able to follow simple one-two step directions with 
any degree of reliability.  Dr. Jones indicated that the 
veteran would not be able to follow more detailed and complex 
directions and her ability to sustain the concentration and 
attention necessary for normal employment was judged as fair 
to impaired.  The veteran's ability to interact with others, 
including co-workers, supervisors or the general public, in 
an emotional stable and predictable manner, was judged as 
impaired due to her symptom preoccupation, emotional 
instability and general unreliability.  Further, the 
veteran's ability to tolerate the stress associated with 
normal employment was described as impaired.  

According to a September 1994 SSA award determination form, 
the veteran was found to be totally disabled since February 
1993.  Her primary diagnosis was affective disorders and her 
secondary diagnosis was personality disorders.  In reaching 
its determination, the SSA considered VA outpatient MHC 
records dated in 1993 and 1994.

A September 1994 VA psychiatric examination report includes 
diagnoses of major depression, recurrent, in partial 
remission and borderline personality disorder.  The VA 
examiner commented that the veteran had a history of distinct 
depression that could be classified as major depression in 
the past.  The VA doctor noted that the veteran had 
experienced minor relapses of depression in the past months 
and said she seemed to do reasonably well with adequate 
medication and support system available since she returned 
home to join her family in Michigan.  The examiner said the 
veteran required continuation of current medication and 
outpatient treatment.

Service connection was granted for major depression in a 
March 1995 rating action.  The RO assigned a 10 percent 
disability evaluation to the veteran's psychiatric disorder.

In a March 1995 statement, a VA psychiatrist said he treated 
the veteran from November 1993 to August 1994 and recommended 
that she take one year off from work because she was 
temporarily, totally disabled and unable to engage in any 
sustained, remunerative employment.

A June 1995 TDRL periodic examination report shows that the 
veteran described continued periodic depressive episodes, 
including symptoms of depressed mood, irritability/anger and 
decreased appetite and increased manic symptoms.  She 
recently stopped working for two weeks due to severe 
depression and realized that when she did not regularly take 
prescribed mediation she was more vulnerable to experiencing 
depression that occurred with greater intensity each time.  
The veteran reported some alcohol-related problems of 
becoming extremely angry while drinking.  Since August 1993, 
she worked part time in a jewelry store owned by a family 
friend and was able to take off extended times when 
depressed, without repercussion, but believed she would have 
been fired if she worked for someone unaffiliated with her 
family.  

On examination, the veteran was alert, oriented, and 
cooperative with appropriate behavior.  Her speech was 
coherent, mood moderately dysphoric and affect flexible and 
tearful at times.  Cognitive and memory processes were 
grossly intact with no delusions or hallucinations.  There 
were no current suicidal/homicidal ideations or intent.  
Impulse control was intact, insight was weak, and judgment 
was marginal to adequate with no signs of psychosis.  Final 
diagnoses included major depression, recurrent, alcohol 
dependence and borderline personality disorder.  The examiner 
indicated that the veteran continued to experience periodic 
and severe depressive episodes and was inconsistent in her 
medication use.  She was reluctant to participate again in 
psychotherapy and still in denial of her alcohol dependence.  
Continued VA outpatient therapy and careful medication 
monitoring were recommended.

In a November 1995 rating decision, the RO increased the 
veteran's disability evaluation to 30 percent.

In May 1996, the VA psychiatrist, who submitted the March 
1995 statement described above, said he "ordered" the 
veteran to take one year of convalescent leave because of her 
inability to engage in sustained employment.

In June 1996, the RO received the veteran's claim for an 
increased disability rating for her service-connected major 
depression.

The veteran underwent a second TDRL examination in July 1996, 
reported seeing a VA psychiatrist approximately three times a 
month and said she took prescribed psychotropic medication.  
She was reluctant to see a psychologist for fear of what it 
would uncover.  The veteran continued depressive symptoms, 
worse in the past winter, including depressed mood, 
irritability with episodes of severe anger, outbursts, 
minimal appetite, erratic sleep, periodic crying, poor self-
esteem and periodic suicidal ideation.  Some manic symptoms 
were acknowledged and increased problems with anxiety attacks 
and moodiness were also reported.  During anger outbursts, 
she hit her boyfriend, choked her teenage brother and 
destroyed property.  The veteran said she was more compliant 
with regularly taking prescribed medication and tried to 
comply with treatment.  She lived with her boyfriend but 
broke up with him in March 1996 and moved in with her mother, 
with whom she lived.  She described generally adequate 
relations with her three younger brothers and stepfather in 
the home.  The veteran had several female friends with whom 
she associated.  She reported rare alcohol use and denied 
believing she had an alcohol dependence problem.  The veteran 
worked in a jewelry store but quit that job and, in October 
1995, began working for an ophthalmologist as a technician. 
She liked the work but had to quit in February after her 
depression increased and she was unable to perform her full 
responsibilities.  She had not worked since, but planned to 
resume work in the jewelry store in August as that offered 
lower stress and minimal pressure.  

On examination, the veteran was alert, oriented and 
cooperative with generally appropriate behavior.  Speech was 
coherent, mood was moderately dysphoric and affect flexible 
with frequent nervous laughter, especially when she discussed 
difficult issues.  Cognitive and memory processes were 
grossly intact with no delusions or hallucinations.  Current 
suicidal/homicidal ideation/intent was absent.  Impulse 
control was intact, insight was weak and judgment was 
adequate.  Final diagnoses included mood disorder, not 
otherwise specified with anxiety, alcohol dependence, in 
current remission and borderline personality disorder.  The 
examiner commented that the veteran continued to experience 
periodic and severe episodes of mood disorder as well as 
anxiety and anger episodes and suicidal ideation.  Her 
condition was considered stable and her prognosis was 
guarded, as she was still vulnerable to significant 
depressive anxiety and anger and, possibly, hypomanic 
episodes, while on medication.  Her impairment remained 
disqualifying for military duty and considerable for civilian 
employment, given her longstanding history of job 
instability.  The examiner recommended that the veteran not 
be returned to military duty because of her continued need 
for psychotropic medication to control her significant mood 
disorder.  In the examiner's opinion, the routine stress of 
military would likely worsen her condition.

In an October 1996 statement, the veteran's treating VA 
psychiatrist said she first sought VA outpatient care in 
February 1994, when she had diagnoses of bipolar affective 
disorder, borderline personality disorder and polysubstance 
abuse, in remission.  During the next two years, the doctor 
said the veteran was continued on prescribed medication but 
admitted that, until recently, she did not always take her 
medication as prescribed.  Her medication was adjusted to 
provide stability but, in spite of the medication, the 
veteran had mood swings, rage outbursts, labile emotions, 
variable sleep patterns and eating patterns.  The veteran had 
trouble keeping focused on tasks but had never been known to 
have psychotic symptoms.  Ongoing substance abuse was not 
reported.  The veteran had difficulty engaging in therapy to 
start addressing some of her negative and destructive 
patterns, but recently made a commitment to start weekly 
therapy and continued medication management with the 
psychiatrist.  Further, the VA psychiatrist reported that a 
major area of difficulty for the veteran was her 
interpersonal and work relationships.  She attempted several 
jobs but either got fired or left in frustration.  The stress 
of the work schedule and relating to clients and co-workers 
was very difficult for her.  According to the doctor, the 
veteran's last boss also felt she was unable to work at a 
desk job due to trouble keeping focused.  Due to her 
outbursts, the veteran had lost several living situations 
with friends and family and was currently homeless.  In the 
VA psychiatrist's opinion, as a result of the veteran's 
considerable psychiatric impairment, the veteran was not felt 
to be able to work and support herself at the present time.

The veteran underwent VA psychiatric examination in December 
1996 and said she was currently unemployed.  She last worked 
in September 1996 as a salesperson in a jewelry store and had 
worked in that job intermittently for ten years.  The veteran 
left the job due to her inability to keep a job for extended 
periods of time due to her depression and said her other jobs 
included medical assisting.  She reported being fired from 
past jobs mainly due to her depression, frequent absenteeism 
and inability to function on her jobs.  The veteran said she 
was arrested for driving under the influence of alcohol in 
1993, while on unauthorized leave in service.  She said the 
incident occurred when she was speeding in her car and had an 
accident that followed an argument with her boyfriend.  The 
veteran also reported being arrested for disorderly conduct 
in 1993, while living in Ohio, when she got into a fight and 
spent the night in jail.  She was fined and placed on 
probation but was unaware as to whether she completed the 
probationary period as she let the state against legal 
advice.  The veteran denied being an alcoholic and said she 
was a social drinker and was never treated for any substance 
abuse problems in the past.  She admitted that she used 
cocaine and crack from approximately the age of nineteen to 
twenty-three.  She denied using any substances at the current 
time.  The veteran described her prior hospitalization and 
current VA outpatient treatment, where she was seen on a 
biweekly basis.  Her emotional complaints included depression 
with past suicide attempts by drug overdose or cutting her 
wrist.  She denied any current suicide ideations.  The 
veteran also described frequent crying spells, impatience and 
irritability, and said she angered easily, had hypersomnia, 
lacked sex drive or activity, had chronic fatigue and lacked 
interest in being with others.  She described a family 
history of depression and denied auditory or visual 
hallucinations.  The veteran appeared oriented and was unable 
to articulate any hobbies or goals for the future.

On examination, the veteran was attractive, cooperative but 
tearful and withdrawn, average-statured, well developed and 
looked her stated age.  She was well groomed and had a sad 
and tearful facial expression.  Her posture was limp and her 
gait was normal.  Motor activity was grossly within normal 
limits and speech was generally underproductive and 
progressive in a somewhat halting fashion.  Her mood was flat 
with an appropriate affect.  The veteran's perception was 
normal, she was alert and oriented times three, her memory 
was unimpaired, insight and judgment were good and suicidal 
risk appeared moderate to low.  The VA examiner said the 
veteran's presentation most clearly resembled a depressive 
disorder and her industrial adaptability seemed fair.  
Diagnoses included bipolar disorder, depressed and borderline 
personality traits.  A score of 55 was assigned on the Global 
Assessment of Functioning (GAF) scale.

VA outpatient and MHC records, dated from April 1996 to April 
1997, reflect the veteran's MHC treatment and document her 
periodically missed or shortened scheduled appointments.  
Records dated in February 1997 describe the veteran's 
noncompliance with taking prescribed medications.  She told 
her VA counselor that she applied for a job with VA, 
sterilizing equipment.  The veteran attended therapy 
irregularly.  When seen in April 1997, she came early for her 
appointment and talked about enjoying her new job and giving 
up her old boyfriend for a new one.  She described better 
emotional control in dealing with her mother's provocation 
that she attributed to medication.  The counselor reported 
that hitting in self-defense was within the veteran's value 
system, not something she saw as impulse or out of control.  
The veteran was finished talking within thirty minutes, 
wanted to leave and indicated that she had arranged at work 
to be able to attend therapy every other week, as several 
other employees also left to go to therapy.

In an April 1997 rating decision, the RO increased the 
veteran's disability evaluation to 50 percent.

In view of the above evidence, the Board finds that the case 
should be remanded to the RO for the following action:

1.  The RO should obtain copies of all VA 
records regarding psychiatric treatment 
received by the veteran since December 1996.  
The RO should also obtain the names and 
addresses of any other medical care providers 
who treated the veteran for this disability.  
After securing the necessary release, the RO 
should obtain these records.

2.  The RO should schedule the veteran 
for a special VA examination by a 
psychiatrist to determine the nature and 
extent of her psychiatric disorder. The 
veteran should be asked to provide 
information concerning her recent social 
and work experience. All necessary tests 
and studies should be accomplished, and 
all clinical manifestations should be 
reported in detail. The examiner should 
report a multi-axial diagnosis, 
identifying all current psychiatric 
disorders, and offer an opinion of the 
extent to which the veteran's service-
connected psychiatric disorder results in 
social and occupational impairment. 

A complete rationale for any opinion 
expressed must be provided. The examiner 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning using the Global Assessment 
of Functioning scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition.  The claims 
file, including a copy of this REMAND, 
should be made available to the examiner 
before the examination, for proper review 
of the medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made. 

3. The regional office should then review 
and adjudicate the issue of an increased 
rating for the veteran's psychiatric 
disability according to the amended 
schedular criteria, effective November 7, 
1996, or the old criteria, effective 
prior to that date, whichever is to the 
advantage of the veteran.  If the denial 
is continued, the veteran and her 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond. 

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required by 
the veteran until she receives further notice.  The purpose 
of this REMAND is to obtain clarifying medical information 
and to afford the veteran due process.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1994). 

- 10 -
